Citation Nr: 1718956	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.  

2.  Entitlement to an initial rating greater than 10 percent prior to June 4, 2012, and greater than 20 percent thereafter, for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating greater than 10 percent prior to June 4, 2012, and greater than 20 percent thereafter, for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to July 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for diabetes mellitus, assigning a 20 percent rating effective January 16, 2008. 

In a January 2010 rating decision, the RO granted claims of service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity, assigning separate 10 percent ratings effective June 4, 2009. 

In November 2012, the Board remanded all three of the claims for additional development, and in a December 2012 rating decision, the RO assigned higher initial 20 percent ratings effective June 4, 2012, for the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  Fenderson v. West, 12 Vet. App. 119 (1999) (discussing staged ratings).  In February 2016, the Board remanded the claims for additional development, and the claims are now ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes presents with oral hypoglycemic usage, daily injections of insulin, and medical regulation of activities; he has not exhibited ketoacidosis or hypoglycemic reactions necessitating hospitalization.  

2.  For the entire appeal period, the Veteran's lower extremity peripheral neuropathy has manifested as incomplete sciatic nerve paralysis with numbness and, at times, excruciating levels of pain with no demonstrated muscle atrophy; walking, standing, and non-sedentary activities are limited by the lack of sensation and pain, and the condition is of a moderately severe degree.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 40 percent, but no greater, for diabetes mellitus, been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).  

2.  The criteria for an initial disability evaluation of 40 percent, but no greater, for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).   

3.  The criteria for an initial disability evaluation of 40 percent, but no greater, for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).  For reasons discussed below, and despite the action of the RO, "staged ratings" are not appropriate in this case.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

Diabetes

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

The Veteran was most recently examined by VA in January 2017.  At that time, it was determined that he was prescribed an oral hypoglycemic agent and that he additionally required "more than one injection per day" of insulin.  No episodes of ketoacidosis or hypoglycemic reactions were reported to have occurred in the previous year, and weight loss and loss of strength attributable to diabetes had not occurred.  The sole complication associated with diabetes was reported as his bilateral lower extremity peripheral neuropathy.  

While the 2017 report is the most current of record, a previous September 2012 disability benefits questionnaire (DBQ) by a private physician's assistant (PA) noted the presence of a "regulated activity" associated with diabetes.  Specifically, the Veteran was directed by his treatment providers as unable to engage in working "in the sun" as due to his diabetes.  There was no discussion of ketoacidosis or hospitalization in the narrative of that report.  

Essentially, even though the 2012 private opinion is the sole assessment of a medical management of activities in the record, there is no doubt as to its credibility in assessing the severity of the overall condition.  The record does not raise, and the Veteran does not assert, any hypoglycemic reactions or ketoacidosis (either needing hospitalization or not); however, even if minimal in nature, there is some degree of medical regulation of activities associated with the diabetic disability picture.  The Veteran's treating private PA, presumably under management from a supervising physician, has ordered the Veteran to avoid activities in direct sunlight in the course of caring for his diabetes.  In 2017, a VA examiner also described limitations with respect to "heavy physical activities, heavy lifting, prolonged walking and/or standing, squatting, climbing stairs," and in addition, "driving a commercial vehicle" was deemed to be "affected" by the diabetes.  While the VA physician didn't expressly state as to if these limitations were directly associated with physician-directed regulation of activities, it does buttress the 2012 PA's report which expressly found medical regulation of activities as part of the treatment of diabetes.

Given the above, the criteria for the 40 percent rating have been met in this case.  As noted, there is no evidence of ketoacidosis or hypoglycemic reactions which would entitle an evaluation of 60 percent or higher, and thus, a rating in excess of 40 percent will not be assigned.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran's symptoms are expressly noted to be usage of oral glycemic, insulin shots of more than once per day, and medical regulation of his activities as a consequence of diabetes.  These symptoms are expressly considered in the award of the 40 percent rating assigned with this decision, and the schedular criteria fully contemplates the severity of his service-connected disability picture.  The Veteran has not raised, and the record does not imply, that the rating criteria are insufficient in addressing the severity of his diabetes.  See Doucette v. Shulkin, No. 15-2818 (March 6, 2017).  

Peripheral Neuropathy

The Veteran asserts that ratings in excess of 10 percent, prior to June 2012, and in excess of 20 percent thereafter, are warranted for his bilateral lower extremity peripheral neuropathy.  

The Veteran was examined in October 2010, and the peripheral diabetic neuropathy was localized to the bilateral feet.  Numbness, paresthesia, and dysphasia, with "burning" symptoms, were reported at that time.  The Veteran experienced an absence of pinprick sensation in the bilateral lower extremities from the plantar surface of the feet to above the knee.  Muscle tone and gait were noted to be normal, and there was no reported gait abnormality, no evidence of fascivulations, and no reported imbalance or tremor.  It was noted that the Veteran had worked as a stocker at a grocery store in previous employment; however, as a consequence of age and service (i.e. not because of disability), he retired in 2003.  

In March 2013, the Veteran was given a comprehensive diabetes examination.  At that time, paresthesia and dysesthesias were described as being present to a "moderate" degree of severity in both lower limbs.  Further, numbness and constant pain were reported as being "severe" in nature.  Trophic changes in the form of hair loss on the toes were reported as a consequence of diabetic neuropathy.  The examiner noted that the Veteran experienced an incomplete paralysis of the sciatic nerve of overall moderate severity as an associated manifestation of peripheral neuropathy.  It was reported that the Veteran could only perform sedentary work functions and that he was limited in his standing and walking.  

A similar assessment of "moderate" incomplete paralysis was described in a January 2017 VA examination.  That examiner concluded that "the Veteran's ability to perform heavy physical activities, heavy lifting, prolonged waking and/or standing, squatting, and climbing stairs" were "affected" by the neuropathy, with "sedentary occupational activities" not being impacted.  

There is no diagnostic criteria specifically applicable to lower extremity diabetic peripheral neuropathy, and the Board must rate on an analogous provision which best encapsulates the symptoms associated with the service-connected disability picture.  In this case, the peripheral neuropathy presents directly as an incomplete paralysis of the sciatic nerve.  It is noted that the partial nerve paralysis is an express medical finding, and that the condition is not described as neuritis or neuralgia by recent medical examiners.  Accordingly, a rating under Code 8520, as opposed to 8620 or 8720, with an allowable full consideration of all levels of disability evaluation listed under such criteria, is appropriate.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.  In that respect, a 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  For complete paralysis, which does not exist in this case, a maximum schedular 80 percent rating is assigned.  Id.  

Terms such as "moderate" and "moderately severe" are not defined in the regulatory criteria, and the Board must make considerations as to their applicability to symptoms reported in the record in a manner that is "equitable and just."  See 38 C.F.R. § 4.6.  

The Veteran's symptoms of numbness and pain have been variously reported as severe and moderate in nature over the course of the entire appeal period.  Dating to 2010, the Veteran had no sensitivity to pinprick for the majority of his lower extremity and standing and walking have been considerably limited.  Pain was expressly reported in 2013 as being "sometimes excruciating" in nature and it was described as presenting a "severe" form of disablement.  At no time, however, has the Veteran demonstrated muscle atrophy in any degree.  As noted, there are significant impacts with respect to non-sedentary activities as due to the pain and numbness associated with the bilateral neuropathy.  

The Veteran was examined in November 2009 with respect to his neuropathy, and he reported at that time that his "feet hurt if [he] stands for a long time" and that he would "wake up with [his] feet burning" from time to time.  The disorder was considered progressive in nature, with medication being necessary as of 2008.  The examiner assessed a "mild" peripheral neuropathy; however, a complete review of the claims file did not occur, and an assessment of incomplete paralysis also was not entered.  This is inconsistent with later findings both in 2013 and 2017, and the Board is not convinced that the 2009 VA examiner gave a more than cursory attention to the presentation of the nerve impairment (given that more than one later finding did expressly find incomplete paralysis).  As such, the Board does not consider the conclusions as dispositive as to the state of disability in 2009, and it instead considers the later 2013 opinion, which fully reflected the Veteran's lay assertions of pain in a more thorough manner, as being more representative of the state of the disability picture for the entire disability period.  

Essentially, as the Veteran cannot walk of stand for any considerable period of time, as he has no sensation to pinprick in his feet and legs below the knee, and as the pain in the feet have been noted to be severe to sometimes excruciating in impairment, the Board concludes that a moderately severe incomplete paralysis has been present for the entire appeal period in both the left and right legs.  As such, a 40 percent initial disability evaluation, prior to and subsequent to June 2012, will be assigned for each extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  There has been no muscle atrophy or complete paralysis associated with the neuropathy, and thus, a rating in excess of 40 percent is not warranted in this case.  

With respect to all claims, it is noted that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect, however, to an initial rating in excess of 40 percent for diabetes, and in excess of 40 percent for bilateral peripheral neuropathy of both lower extremities for the entire appeal period, that doctrine is not applicable (the preponderance of the evidence is against that portion of the Veteran's claims).  38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial 40 percent rating for diabetes mellitus is granted subject to the statutes and regulations applicable to the payment of monetary benefits.  

Entitlement to an initial 40 percent rating for peripheral neuropathy of the right lower extremity is granted subject to the statutes and regulations applicable to the payment of monetary benefits.  

Entitlement to an initial 40 percent rating for peripheral neuropathy of the left lower extremity is granted subject to the statutes and regulations applicable to the payment of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


